    Case: 1:20-cv-00989 Document #: 35 Filed: 04/01/21 Page 1 of 10 PageID #:119




                 IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 JOHN DARGE,

                Plaintiff,
                                                    Case No. 20-cv-00989
        v.

 THOMAS J. DART, in his official capacity as        Plaintiff Demands Trial by Jury
 Sheriff of Cook County; and, COUNTY OF
 COOK, as indemnitor,

                Defendants.

                               FIRST AMENDED COMPLAINT

       Plaintiff JOHN DARGE, by and through his undersigned attorney, Cass T. Casper,

DISPARTI LAW GROUP, P.A., complains as follows against Defendants THOMAS J. DART,

Sheriff of Cook County, and COUNTY OF COOK (collectively, “Defendants”):

                                  NATURE OF THIS ACTION

   1. Plaintiff JOHN DARGE (hereinafter, “Plaintiff” or “Darge”) brings this action for

violations of the Title VII, 42 U.S.C. §2000e, et seq., as amended (Counts I and II) based on

perceived sexual orientation and reverse race discrimination, and for indemnification by Defendant

County of the other Defendants pursuant to at least 745 ILCS § 10/9-102 (Count III). Plaintiff

seeks all available relief, including, but not limited to, declaratory, compensatory, injunctive and

equitable relief, and reasonable attorney’s fees.

   2. This Complaint stems from the Defendant’s discrimination against DARGE based on his

race (white) by subjecting him, because of his race and perceived sexual orientation (gay), to

different terms and conditions of employment while assigned as a Deputy Sheriff to the Markham

Courthouse.

   3. This Complaint also stems from Defendant Sheriff’s failure to take action to correct
    Case: 1:20-cv-00989 Document #: 35 Filed: 04/01/21 Page 2 of 10 PageID #:120




the discrimination suffered by DARGE after he reported it to the Sheriff’s Office of Professional

Review and to commanding officers without any action having been taken.

   4. In summary, DARGE was subjected to a hostile work environment based

on his race (white) and perceived sexual orientation (gay) since 2017 while working as a Deputy

Sheriff in the Markham Courthouse’s Civil Process Unit. The hostile work environment has been

so severe/pervasive that DARGE was constructively discharged from his position on March 7,

2019.

                                 JURISDICTION AND VENUE

   5. This Court has original subject matter jurisdiction over Plaintiff’s federal claims

pursuant to Title VII of the Civil Rights Act, 28 U.S.C. § 1331, and 28 U.S.C. § 1343.

   6. Venue is proper in this judicial district in accordance with 28 U.S.C. § 1391(b) and

(c), as Plaintiff and all Defendants have their principal places of business in this district, and all

events giving rise to Plaintiff’s claims occurred within this district. Venue in this court is also

proper pursuant to 29 U.S.C. § 626(c).

                                             PARTIES

   7. Plaintiff is an adult Caucasian male and a citizen of the United States who resides in Cook

County, Illinois. He is a former employee of Defendants SHERIFF and COOK COUNTY with

the Court Services Division of the Cook County Sheriff’s Office. Plaintiff is a straight male, but,

as noted in this Complaint, has been perceived as being homosexual. Cf. 1212 Restaurant Group,

LLC v. Alexander, 2011 IL App (1st) 100797 (1st Dist. 2011) (employee has standing to sue for

perceived sexual orientation harassment even if the employee was not homosexual).

   8. Defendant COOK COUNTY is a municipality incorporated under the laws of the




                                                  2
    Case: 1:20-cv-00989 Document #: 35 Filed: 04/01/21 Page 3 of 10 PageID #:121




State of Illinois. COOK COUNTY administers itself through departments, one of which is the

office under the authority of Defendant SHERIFF. At all relevant times, Defendant COOK

COUNTY, at least through the Defendant SHERIFF, has been continuously engaged in an industry

affecting commerce. Cook County is named solely as indemnitor of the other Defendants.

    9. At all relevant times, Defendant THOMAS J. DART (hereinafter, “the Sheriff” or

“Dart”) has served as the elected Sheriff of Cook County, Illinois. Defendant Dart is sued in his

official capacity only.

    10. Defendant Dart is an employer in an industry affected commerce covered by Title VII in

that it employs 15 or more employees for each working day in each of twenty or more calendar

weeks in each calendar year.

                                ADMINISTRATIVE PROCEEDINGS

    11. On February 7, 2019, Plaintiff filed a charge of discrimination with the Equal

Employment Opportunity Commission (“EEOC”), alleging discrimination based upon his sex

(perceived sexual orientation) and race (white) in EEOC Charge Number 440-2019-02316. See

Exhibit 1 (attached hereto and incorporated by reference herein).

    12. On December 4, 2019, Plaintiff received a notice of right to sue letter on EEOC

Charge Number 440-2019-02316. See Exhibit 1.1

    13. Plaintiff’s sex and race discrimination claims are, therefore, timely filed within

90 days of the receipt of the notice of right to sue letter.

    14. Plaintiff’s EEOC Charge was filed more than sixty (60) days prior to bringing this

claim.




1
 The right to sue letter is signed November 12, 2019, but the letter from EEOC is not postmarked until December 2,
2019. Plaintiff avers that he first received the letter in the mail on December 4, 2019.

                                                        3
    Case: 1:20-cv-00989 Document #: 35 Filed: 04/01/21 Page 4 of 10 PageID #:122




                                 FACTS COMMON TO ALL COUNTS

    15. DARGE has been employed since February 28, 2000 as a Deputy Sheriff with the

Court Services Division of the Cook County Sheriff’s Office.

    16. In or about January 2017, DARGE was assigned to the Markham Civil Process unit of

Court Services, a job that entailed, inter alia, serving summons and complaints on individuals

being sued as defendants in Cook County, Illinois.

    17. At all times relevant, DARGE performed his job to his employer’s legitimate

expectations in Markham’s Civil Process Unit.

    18. After DARGE’s assignment to Markham, however, he began to be subjected to a barrage

of discriminatory actions because of DARGE’s perceived sexual orientation2, including, but not

limited to:

              a. Being repeatedly referred to, primarily, by then-Sergeant Willie Woods

(“Woods”) as homosexual, “gay,” “sissy,” and “fruitcake” in the civil process office, during Roll

Call, and around the Markham Courthouse when DARGE would see Woods.

              b. By having derogatory references to his uniform made by then-Sergeant Woods

in front of other officers, including commentary that DARGE looked gay in shorts, and that

DARGE was willing to engage in sexual acts with other men in his shorts.

              c. By having Sergeant McCoviak state to him that DARGE would be a “paper

bitch,” implying, again, that DARGE was homosexual.

              d. By having such comments made to DARGE on such a widespread and consistent




2
  See Hively v. Ivy Tech Community College of Indiana, 853 F.3d 339, 345-46 (7th Cir. 2017) (holding that
discrimination based on sexual orientation constitutes sex discrimination under Title VII and recognizing that sex
stereotypes and perceptions may violate Title VII); 1212 Restaurant Group, LLC v. Alexander, 2011 IL App (1st)
100797 (1st Dist. 2011).

                                                         4
    Case: 1:20-cv-00989 Document #: 35 Filed: 04/01/21 Page 5 of 10 PageID #:123




basis that other officers began to disrespect and ostracize DARGE because he was being referred

to as gay by superior officers, in particular, Woods.

    19. While DARGE holds the utmost respect for all sexual orientations, he is a straight male

and found the ongoing and repeated references to him as a gay male to be offensive and

denigrating, especially as the remarks were stated with the intent to offend and denigrate

DARGE.

    20. So too, a non-white officer who wore shorts, Corbin Redic, was not subjected to similarly

degrading comments, but only directed at DARGE.

    21. DARGE eventually became so frustrated with the degrading comments about his

perceived sexuality that he shouted out loud in the civil process office that he was tired of being

subjected to harassing comments about being gay, that it was racist and sexist, and that he

wanted it to stop. When DARGE shouted this, Sergeant Woods responded immediately with the

comment, “Whatever – you’re still gay,” and laughed at DARGE despite that DARGE was

visibly upset and distressed about the barrage of constant harassing comments.

    22. As a result of the constant comments about his perceived sexual orientation, DARGE was

ostracized and avoided by other officers in the workplace who did not want to associate with an

officer belittled and denigrated as being homosexual.

    23. DARGE was also subjected to a barrage of discriminatory actions because of DARGE’s

race (White), including, but not limited to:

            a. By being assigned damaged vehicles without properly working windows, wiper

blades, air conditioning, and seat belts that were not given to similarly-situated non-Caucasian

officers;

            b. By being consistently assigned to the most dangerous parts of the Chicagoland



                                                 5
    Case: 1:20-cv-00989 Document #: 35 Filed: 04/01/21 Page 6 of 10 PageID #:124




area for civil process that was not consistently assigned to similarly-situated non-Caucasian

officers;

            c. By being a greater volume of civil process packets for service on a consistent

regular basis than was given to non-Caucasian officers; and,

            d. By being assigned without a partner on a more consistent basis than non-

Caucasian officers, including by being assigned to high-crime areas without any partner whereas

Corbin Redic (black) and Marci Gougis-Smith (black) were consistently assigned as partners and

not assigned to high crime areas.

    24. Plaintiff also notified OPR Investigator Cameron Pon regarding referencing the

foregoing activity, but DARGE was never advised of the status of any investigation, and, to his

knowledge, nothing was ever done by OPR to address his complaints.

    25. After Plaintiff complained to Cameron Pon and filed a separate Complaint Register with

OPR, Plaintiff was then subjected to an internal investigation that DARGE had reason to believe

would lead to his termination.

    26. The investigation was retaliation for DARGE having complained to OPR.

    27. The Sheriff’s actions in investigating DARGE after DARGE had complained

to command staff, to Cameron Pon, and to OPR communicated to DARGE that, in fact,

DARGE’s termination was imminent so as to render DARGE’s resignation a constructive

discharge. See, e.g., Bragg v. Navistar Int’l Transp. Corp., 164 F.3d 373, 377 (7th Cir. 1998);

Hunt v. City of Markham, Ill., 219 F.3d 649, 655 (7th Cir. 2000). So too, shortly following his

retirement, his Superintendent, Carmen Navarro-Gercone, wrote on his Facebook page that “it

was time” DARGE retired and that some of DARGE’s decisions caused DARGE “to make more

poor decisions and eventually snowballed into situations that required [Gercone] to take some



                                                6
    Case: 1:20-cv-00989 Document #: 35 Filed: 04/01/21 Page 7 of 10 PageID #:125




action.” DARGE screenshotted this Facebook post and it further confirmed for him that an effort

to terminate him was imminent.

    28. So too, the work environment within Markham Civil Process was so hostile towards

DARGE because of his race and perceived sexual orientation, that he felt he had no choice but to

resign because the gay jokes from Woods and other supervisors and officers, and the

discriminatory assignments, had made working conditions unbearable. See, e.g., Lindale v.

Tokheim Corp., 145 F.3d 953, 955 (7th Cir. 1998).

    29. DARGE was constructively discharged from his position as Deputy Sheriff with the

Markham Civil Process unit after being subjected to the aforementioned severe/pervasive acts

based on his race (Caucasian) and perceived sexual orientation (homosexual).

    30. DARGE has suffered emotional distress, anxiety, humiliation, and embarrassment,

because of his discriminatory treatment based on his perceived sexual orientation and race in

Markham’s Civil Process Unit.

    31. So too, the Sheriff promoted Woods on or about August 6, 2019 despite that, to

DARGE’s knowledge, DARGE’s OPR Complaint Register was still pending, and despite that

promotions are not supposed to be given to persons with pending OPR complaints under the

Sheriff’s Employment Action Manual.

                                  COUNT I
  TITLE VII VIOLATION HOSTILE WORK ENVIRONMENT BASED ON SEX FOR
                   PERCEIVED SEXUAL ORIENTATION
                        (Plaintiff v. Defendant Dart)

    32. Plaintiff realleges and incorporates by reference all other paragraphs in this Complaint as

if fully set forth herein.

    33. Plaintiff is a straight man who, at all times relevant, has been subjected to gay stereotypes

and perceived as a gay man by certain individuals in the Sheriff’s Office.

                                                  7
    Case: 1:20-cv-00989 Document #: 35 Filed: 04/01/21 Page 8 of 10 PageID #:126




    34. Defendant Sheriff, at least through his agents, has subjected Plaintiff to a severe and

pervasive hostile work environment because of DARGE’s perceived sexual orientation.

    35. Plaintiff notified Defendant Sheriff, at least through his agents, that such conduct was

unwelcome, but Defendant Sheriff did nothing to stop such conduct.

    36. The actions of Defendant Sheriff, through his agents, has caused Plaintiff mental anguish,

humiliation, degradation, and emotional pain and suffering.

        WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in his favor

and against all Defendants, and order Defendants to pay to Plaintiff all benefits Plaintiff would

have received but for the Defendant Sheriff’s sex discrimination, including pre-judgment interest;

compensatory damages in an amount to be determined at trial; a permanent injunction enjoining

Defendant Sheriff from engaging in the discriminatory practices complained of herein; that this

Court retain jurisdiction of this case until such time as it is assured that Defendant Sheriff has

remedied the policies and practices complained of herein and is determined to be in full compliance

with the law; damages for actual emotional distress caused by the Defendant Sheriff’s actions and

omissions; an award of reasonable attorneys’ fees, costs, and litigation expenses; and, such other

relief as this Court may deem just or equitable.

                                        COUNT II
                               TITLE VII VIOLATION
                    HOSTILE WORK ENVIRONMENT BASED ON RACE
                              (Plaintiff v. Defendant Dart)

    37. Plaintiff realleges and incorporates by reference all other paragraphs in this Complaint as

if fully set forth herein.

    38. Plaintiff is a Caucasian male protected under Title VII.

    39. Defendant Sheriff, at least through his agents, has subjected Plaintiff to a severe and

pervasive hostile work environment because of DARGE’s race (Caucasian).

                                                   8
    Case: 1:20-cv-00989 Document #: 35 Filed: 04/01/21 Page 9 of 10 PageID #:127




    40. Plaintiff notified Defendant Sheriff, at least through his agents, that such conduct was

unwelcome, but Defendant Sheriff did nothing to stop such conduct.

    41. The actions of Defendant Sheriff, through his agents, in intentionally engaging in

and condoning race discrimination against Plaintiff has caused him mental anguish, humiliation,

degradation, physical and emotional pain and suffering, inconvenience, and other consequential

damages.

        WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in his favor

and against all Defendants, and order Defendants to pay to Plaintiff all benefits Plaintiff would

have received but for the Defendant Sheriff’s reverse race discrimination, including pre-judgment

interest; compensatory damages in an amount to be determined at trial; a permanent injunction

enjoining Defendant Sheriff from engaging in the discriminatory practices complained of herein;

that this Court retain jurisdiction of this case until such time as it is assured that Defendant Sheriff

has remedied the policies and practices complained of herein and is determined to be in full

compliance with the law; damages for actual emotional distress caused by the Defendant Sheriff’s

actions and omissions; an award of reasonable attorneys’ fees, costs, and litigation expenses; and,

such other relief as this Court may deem just or equitable.

                                 COUNT III - INDEMNIFICATION
                                    (Plaintiff v. Cook County)

    42. Plaintiff realleges and incorporates by reference all other paragraphs of this complaint

above as if fully set forth herein.

    43. Illinois statute provides that a local public entity such as Defendant Cook

County is obligated to assume financial responsibility for the actions committed by its officials

or employees, such as Defendant Thomas J. Dart and the other individual Defendants hereto.

See 745 ILCS §§ 10/1-202, 10/2-302, and 10/9-102.

                                                   9
   Case: 1:20-cv-00989 Document #: 35 Filed: 04/01/21 Page 10 of 10 PageID #:128




        WHEREFORE, Plaintiff respectfully requests that Defendant Cook County be directed to

pay, indemnify, and assume financial responsibility for the actions and/or omissions committed by

Defendant all ways for harms caused by the Defendant.


                                        JURY DEMANDED

                                                    Respectfully submitted,

                                                    JOHN DARGE

                                                    /s/ Cass T. Casper

                                                    Plaintiff’s Attorney

Cass T. Casper (ARDC # 6303022)
DISPARTI LAW GROUP, P.A.
121 West Wacker Drive, Suite 2300
Chicago, Illinois 60601
P: (312) 351-2478
F: (312) 276-4930
E: ccasper@dispartilaw.com

                                  CERTIFICATE OF SERVICE

        The undersigned, an attorney, hereby certifies that he served the foregoing document on

all counsel of record via this Court’s CM/ECF filing system on April 1, 2021, and that such

counsels are all registered e-filers.


                                                    /s/ Cass T. Casper




                                               10
